DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/20/2021.  Claim 2 has been canceled.  Claims 1 and 5-12 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Pereira on 12/27/2021.

4.	The application has been amended as follows:
Abstract, combine the two paragraphs into one paragraph.
Claim 12, line 3, delete “of a”.

Allowable Subject Matter

5.	Claims 1 and 5-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Campbell et al. (US 2009/0018275).
	Campbell et al. disclose a composition comprising a perfluoroelastomer comprising a TFE and PAVE, a solvent such as FC-75 (boiling point of 102°C and 
	Thus, Campbell et al. do not teach or fairly suggest the claimed fluorinated elastic copolymer composition comprising a fluorinated elastic copolymer having units based on tetrafluoroethylene and units based on a compound represented by the following formula 1, a fluorinated solvent, and a crosslinking agent, or a crosslinking agent and a crosslinking aid, wherein the fluorinated solvent has at least one perfluorohydrocarbon group, and fluorinated solvent has at least one member selected from the group consisting of a fluorinated compound having a nitrogen atom, a hydrofluorocarbon and a hydrofluoroether.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUI H CHIN/Primary Examiner, Art Unit 1762